DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This Non-FINAL action is in response to applicant’s amendment of 21 April 2022.  Claims 1-4 and 7-10 are pending. Claims 1, 9, and 10 are currently amended and claims 5-6 are cancelled.
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(a) as set forth in the Office Action of 13 January 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn.
Applicant’s arguments with respect to claims 1-4 and 8-10 under USC103 as being unpatentable over Zavoli in view of Kido and claim 7 as being unpatentable over Zavoli in view of Kido and Sekiguchi have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al (US20090228204 A1) in view of Kido et al (US20190033465 A1) in view of Yoo et al (US 20190227545 A1).
With respect to claim 1, Zavoli discloses a method for using a feature-based localization map for a vehicle, comprising the following steps (see at least [abstract]): 
a) receiving sensor detection data (see at least [0016], [0035-0036], and [0042-0043]); the sensor detection data including static surroundings data (see at least [0016], [0035-0036], [0042-0043], [0053], and [0067]), and the sensor including a radar sensor, or a lidar sensor, or an ultrasonic sensor, or a camera (see at least [0016], [0035-0036], and [0042-0043]);
b) receiving, via radio communication using a wireless communication interface of the vehicle, map data of the feature-based localization map (see at least [0035], [0048], [0054], and [0057]); 
c) ascertaining by the vehicle a defined deviation between the sensor detection data and the map data (see at least [0048], [0054-0056], [0060], and [0067]); 
d) performing by the vehicle an evaluation of the map data including determining that a degree of agreement between the sensor detection data and the map data is less than a defined degree of agreement (see at least [0048], [0054-0056], [0060], [0062-0063], [0066-0067], and [0084], Zavoli discloses extracting sensor data and comparing with stored map data and comparing the data with thresholds or correlated to determine if sufficient level of match is obtained, as such insufficient level of match implies determining that compared data is less than a defined degree of agreement); and 
e), providing a result of the evaluation (see at least [0048], [0054-0056], [0060], [0063], [0067], and [0075]).
However, Zavoli do not specifically disclose wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated; f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data; and g) operating the vehicle using an automated driving function, based on the determined location.
Kido teaches wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated (see at least [0208], Kido teaches a vehicle traveling in an area where the status of the map is outdated (old or not updated)); f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data (see at least [0176] and [207-208], Kido teaches when the subjected vehicle travels in an area with low map precision or old map data, the lane map matching to determine the position of the vehicle observes the positional deviation between autonomous navigation (odometry data see para 0176) and satellite positioning without using the map data.); and g) operating the vehicle using an automated driving function, based on the determined location (see at least [0200-0204], Kido teaches that comparing vehicle position (the vehicle azimuth and the subject vehicle position) and performing corrections (e.g. angular velocity) so that the subject vehicle azimuth is corrected to follow a lane link of the travelling lane.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli et al system and method for map matching with sensor detected objects to incorporate the teachings of Kido positioning device and positioning method wherein the providing the result of the evaluation in step (e) including a status of the feature-based localization map indicating that the feature-based localization map is outdated; f) based on the status of the feature-based localization map indicating that the feature-based localization map is outdated, determining, by the vehicle, a location of the vehicle using odometry data of the vehicle and without using the map data; and g) operating the vehicle using an automated driving function, based on the determined location. This would be done to improve vehicle positioning at locations where old information is contained in map information (see Kido para 0208).
Furthermore, Zavoli as modified by Kido do not specifically teaches in step (e) wherein based on the determination that the degree of agreement between the sensor detection data and the map data is less that the defined degree of agreement providing a result of the evaluation including a status of the feature-based localization map indicating that the feature-based localization map is outdated. 
Yoo teaches in step (e) wherein based on the determination that the degree of agreement between the sensor detection data and the map data is less that the defined degree of agreement providing a result of the evaluation including a status of the feature-based localization map indicating that the feature-based localization map is outdated (see at least [0011], [0042-0047], [0051], [0068-0071], [0105], and [0107], Yoo teaches indicating an update for the map, thus implying an evaluation that the map is outdated or old, further Yoo teaches that the indication is made by comparing sensed information with the map to provide reliability of the map based on the comparison. Further, when the difference (threshold) of agreement between the sensor data and the map data is less than the threshold, the map is updated (implying the map is outdated and need to be updated.).).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli as modified by Kido to incorporate the teachings of Yoo such that step (e) further comprises wherein based on the determination that the degree of agreement between the sensor detection data and the map data is less that the defined degree of agreement providing a result of the evaluation including a status of the feature-based localization map indicating that the feature-based localization map is outdated. This would be done to generate a map having small error range and accurately determine the environment of the vehicle on the generated map for autonomous vehicles (see Yoo para 0005-0006).
With respect to claim 2, Zavoli discloses wherein the evaluation in step d) including determining a similarity value between mutually aligned map data and the sensor detection data (see at least [0016], [0057-0058], and [0084-0095]). 
With respect to claim 3, Zavoli discloses wherein the similarity value between the mutually aligned map data and the sensor detection data is ascertained using a similarity metric or using machine learning (see at least [0062], [0066-0067], and [0094]).
With respect to claim 4, Zavoli discloses wherein a Hausdorff metric is used as the similarity metric or an ascertainment of a quadratic error between the map data and the sensor detection data is used (see at least [0062], [0066-0067], and [0094]).
With respect to claim 8, Zavoli et al teaches wherein a time sequence of evaluation results of the map data is ascertained (see at least [0062] and [0067], Zavoli et al teaches a computation time of the evaluation and further improving the system to reduce the computation time.). 
With respect to claim 9, it is a claim drawn to a device that recite substantially the same limitations as the respective method of claim 1. As such, claim 9 is rejected for substantially the same reasons given for the respective method claim 1, claim 9 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).
With respect to claim 10, it is a claim drawn to a non-transitory machine-readable storage medium that recite substantially the same limitations as the respective method of claim 1. As such, claim 10 is rejected for substantially the same reasons given for the respective method claim 1, claim 10 is incorporated herein (see claim 1 above for rationale of obviousness, motivation, and reason to combine).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zavoli et al (US20090228204 A1) in view of Kido et al (US20190033465 A1) view of Yoo et al (US 20190227545 A1) in view of Sekiguchi et al (US20190347249 A1). 
With respect to claim 7, Zavoli as modified by Kido and Yoo do not specifically teach wherein in step b), the map data are received by the vehicle, via the wireless communication interface of the vehicle, respectively section-by-section of a travel route of the vehicle. Sekiguchi teaches wherein in step b), the map data are received by the vehicle, via the wireless communication interface of the vehicle, respectively section-by-section of a travel route of the vehicle (see at least [0035], [0038-0039], and [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zavoli system and method for map matching with sensor detected objects as modified by Kido and Yoo to incorporate the teachings of Sekiguchi in vehicle device and map updating system wherein in step b), the map data are transmitted to the vehicle, via a radio-based interface, respectively section-by-section of the travel route of the vehicle. This would be done to improve navigation system of a vehicle by providing an update of zones (route) data

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667    
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667